Citation Nr: 1824208	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-26 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.  

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a bilateral hearing loss disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for pleomorphic sarcoma, right upper extremity.


REPRESENTATION

Veteran represented by:	Karl Kazmierczak, Attorney



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1974.

These matters are on appeal to the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a video conference hearing, but his attorney withdrew the request in June 2017. 

Additional evidence and arguments were received in July 2017, and the Veteran's attorney waived initial AOJ consideration.  See Correspondence received in July 2017.

The issues of service connection for bilateral hearing loss, tinnitus, and pleomorphic sarcoma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In July 2017, prior to the promulgation of a decision in the appeal, the Veteran, through his attorney, withdrew the appeal seeking service connection for a left ankle disability. 

2.  The preponderance of the evidence is against a bilateral knee disability manifesting in service, there was no evidence of arthritis within one year of separation from service, and his current bilateral knee disability is not shown to be related to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's appeal for service connection for a left ankle disability are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for service connection for a bilateral knee disability are not met.  38 U.S.C. §§ 1110, 1111, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In correspondence received in July 2017, the Veteran's attorney withdrew the appeal seeking service connection for a left ankle disability.  Hence there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.

II. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017).
The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

III. Legal Criteria and Analysis

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Certain chronic disabilities, to include arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the claimant is afforded the benefit of the doubt.

Knees

The Veteran contends that his current bilateral knee disorders are related to his service.  His attorney asserts that they were permanently worsened due to service as evidenced by knee surgeries the Veteran had in 1982 and 2004.  Alternatively, he states that while knee complaints were noted at induction, the Veteran was found fit for service so the presumption of soundness should apply.  See Correspondence received in July 2017.
The Board finds there is no probative evidence of knee problems prior to or during the Veteran's service.  Although the June 1972 pre-induction examination report contains a handwritten notation that refers to left knee buckling and locking, this appears to have been written in error since it is crossed out as is the recommendation for a special ortho examination.  The examination itself shows no abnormality in the lower extremities and on the associated medical history report the Veteran indicated he did not have a trick knee or locking.  There is also a handwritten notation from the examiner that the Veteran denied having any knee problems.  See STR - Medical.  Thus, a preponderance of the evidence is against finding that the Veteran had any knee problems prior to service.  As such, the presumption of soundness applies.  See 38 U.S.C. § 1111, 1137.

The remaining service treatment records, to include the May 1974 separation examination report, are silent for any complaints, findings, or diagnosis of any knee problems.  There was no showing of any knee problems during service.  Therefore Shedden element 2 has not been met.

A May 2003 private treatment record contains an assessment of osteoarthritis in the knees.  See Medical Treatment Record - Non-Government Facility received in November 2009.  Since arthritis was noted many years after service and there is no probative evidence that it manifested to a compensable degree within one year after separation from service, the presumption of service connection as a chronic disease is not applicable.  See 38 C.F.R. § 3.309(a).

There is also no evidence of continuity of symptomatology to warrant allowing service connection for arthritis under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran has not made any statements to the effect that he has had continuing symptoms since service, and while there are treatment records that date back to 1992, none of them show complaints of knee problems until January 2002.  See Medical Treatment Record - Non-Government Facility received in November 2009.  Some treatment records indicate the Veteran had knee surgery in 1982; however, this still occurred eight years after separation from service, which does not support continuity of symptomatology since service.  See Medical Treatment Record - Non-Government Facility received in November 2009.  

The Veteran also had surgery for bilateral knee meniscus tears in October 2004, but there is no probative evidence that links the tears to service.  See Medical Treatment Record - Non-Government Facility received in November 2009.

As for the attorney's contention that the surgeries in 1982 and 2004 are evidence that the Veteran's knees were worsened by service, there is no probative medical evidence of record that supports this assertion.  Moreover, the Board has found that the Veteran did not have any knee problems prior to service, so aggravation due to service is not at issue.  

In short, no medical evidence has been submitted that indicates there is an etiological relationship between service and a bilateral knee disorder.  Furthermore, there is no evidence of knee disorders in service or for many years after service.  VA may consider the absence of any indication of a relevant medical complaint until many years after service when determining whether a disability is related to service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom; Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Since there is no evidence of an in-service event or injury and no favorable nexus evidence, the Board finds that a preponderance of the evidence is against service connection for a bilateral knee disorder.  Therefore Shedden element 3 is not met.  Under the circumstances, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  Thus, the claim must be denied.


ORDER

The appeal for service connection for a left ankle disability is dismissed.

Entitlement to service connection for a bilateral knee disability is denied.
REMAND

The opinions offered for the Veteran's hearing loss and tinnitus are inadequate because the examiner did not address the shift in hearing that was present in service or consider lay evidence concerning hearing loss and tinnitus.

The Veteran contends that his pleomorphic sarcoma of the right upper extremity is related to exposure to ionizing radiation during service.  His primary military occupational specialty (MOS) was lance missile crewman and his secondary MOS was missile crewman.  Articles submitted by the Veteran indicate the Lance missile was nuclear.  See Correspondence received in July 2017.  Furthermore, in February 1973, the Veteran was assigned to be part of a survey monitoring team.  The purpose was to detect, monitor, and report all chemical, biological, and radiological agents within the areas of operation.  He was also on call during tactical operations and prepared to detect radiological fallout and chemical agents as well as sending forward biological specimens when necessary.  See Military Personnel Records.  

Pursuant to 38 C.F.R. § 3.311(a)(2)(iii) a request was made to verify radiation exposure.  The request yielded a negative response.  See Third Party Correspondence received in December 2010.  The regulation also requires that all such records received related to radiation exposure will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to be the extent feasible, based on available methodologies.  Id.  There was no compliance with the portion of the regulation that requires getting a dose estimate.

Accordingly, the case is REMANDED for the following action:

1.  Forward all records related to radiation exposure to the Under Secretary for Health to prepare a dose estimate for ionizing radiation exposure.  Such information should include the December 2010 response from the Dosimetry Center, the Veteran's DD Form 214, personnel records showing his assignment in February 1973 to be part of a survey monitoring team and the duties involved, the Veteran's November 2010 Radiation Risk Activity Information Sheet, the November 2010 Radiation Dose Assessment Questionnaire, and articles the Veteran submitted regarding Lance missiles in July 2017, and the statement that Veteran submitted about his exposure in July 2017.  

* If the Under Secretary of Health's dose estimate is greater than zero, then refer the matter to the Under Secretary for Benefits for further consideration.

2.  Make the Veteran's claims file available to a VA audiologist so that he or she may review the records in their entirety.  Based on the records, the audiologist is asked to respond to the following:

a) Is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss had its onset in service or is otherwise etiologically related to his service?

b) Is it at least as likely as not that the Veteran's tinnitus had its onset in service or is otherwise etiologically related to his service?

c) A complete rationale for all conclusions expressed should be set forth in the report of examination with references to evidence in the record as needed. 

i) In rendering these opinions the clinician is advised that the Veteran is competent to report in-service noise trauma as well as when and what symptoms he experienced (i.e., hearing loss and tinnitus).  Regarding post service noise exposure, he or she must also consider the Veteran's statement that his work in construction involved being a caulking contractor and working in the business side versus the labor side of construction.

ii) The clinician must discuss the significance, if any, of the shift in hearing that occurred between the 1972 induction hearing test and the 1974 separation hearing test.  

iii) In reviewing the evidence, the clinician should take notice of the April 1993 treatment record that notes the Veteran's complaints of decreased hearing and "buzzing" in his left ear. 

d) If the clinician is unable to provide the requested opinions without resorting to speculation, he or she should explain why.

3.  Upon completion of the foregoing, readjudicate the remaining claims on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his attorney with a supplemental statement of the case and the opportunity to respond.  Thereafter, the case should be returned to the Board  for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).








______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


